El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
En el Registro de la Propiedad de San Juan se presentó nna copia certificada del auto firme dictado por el- juzgado de primera instancia del distrito de la Inclusa de Madrid, España, declarando único y universal heredero abintestato de doña Manuela Hilaria Godet y Ladrón de Guevara, fa-llecida en Madrid, España, el 21 de abril de 1920, en estado de soltería, a su hermano Miguel Godet y Ladrón de Guevara. La certificación está debidamente legalizada y se pre--sentó en el registro a los efectos de inscribir a nombre del heredero la casa número 13 de la calle San José, de esta ciu-dad de San Juan de Puerto Rico, que consta inscrita a favor de su causante. El registrador se negó a ello por me-dio de la siguiente nota:
“Denegada la inscripción del precedente documento con vista de otros, porque tratándose de una herencia en la que se compren-den bienes inmuebles radicados en Puerto Rico, carece d'e compe-tencia para dictar el auto de declaratoria de herederos el Juzgado de Primera Instancia de Madrid, conforme a lo prescrito por los artículos 10, 11 del Código Civil, párrafo 4o. del artículo 2o. de la *717Ley Hipotecaria, artíeulo 5 de la misma, 52 de su Reglamento, re-solución de la Dirección de los Registros de 8 de febrero de 1866, y con arreglo a lo resuelto por el Hon. Tribunal Supremo de Puerto Rico en el tomo 22, pág. 369, tomo 24, pág. 753, debiendo en su' con-secuencia tal declaratoria ser dictada por un tribunal insular, como lo ordena la sección 19 de la Ley sobre Procedimientos Legales Es-peciales, debiendo regirse esta herencia y la declaración de la misma por las disposiciones relativas al Estatuto real; y se lia tomado en su lugar anotación preventiva por el término legal al folio 171 del tomo 25 de San Juan, finca número 1051, anotación letra A.”
No conforme la parte interesada, interpuso el presente recurso gubernativo. En su alegato sostiene que si bien la cuantía del derecho sucesorio debe regularse por la ley de Puerto Iiico, el documento en que diclio derecho se declara habiendo sido otorgado en España debe regirse por la ley es-pañola. Cita en apoyo de su contención el artículo 66 de la Ley de Evidencia y los casos de Hecht v. Hecht, 12 D. P. R. 227 y Rojas Randall & Co., Inc., v. Registrador, 27 D. P. R. 21. El recurrente equipara la declaratoria de herederos a un testamento que hubiera otorgado un súbdito español en España y se hubiera presentado en uno de los registros de la propiedad de Puerto Bico para los mismos fines que se pre-sentó la declaratoria, y también parece que considera la de-claratoria similar a una escritura otorgada en el extranjero en la cual se hiciera contar un contrato de compraventa de bienes inmuebles situados en Puerto Bico.
No es enteramente así como surge la cuestión de la nota del registrador. Este sostiene que tratándose de una heren-cia en la que se comprenden bienes inmuebles radicados en Puerto Bico, carece de jurisdicción para dictar el auto de de claratoria de herederos, en cuanto a dichos bienes por su-puesto, el Juzgado de Madrid, correspondiendo dicha ju-risdicción a la corte de distrito de Puerto Bico competente.
Con respecto a cuál es la ley que regula la trasmisión de bienes inmuebles en esta Isla, no hay duda alguna. En el caso de Colón v. El Registrador de Aguadilla, 22 D. P. R. *718369, se hizo un examen detenido de las disposiciones del Có-digo Civil sobre la materia tales como fneron revisadas por la Asamblea Legislativa de Pnerto Rico, y se decidió final-mente que:
“Interpretando los artículos 9, 10, 11, 282 y 284 del Código Civil vigente, en relación unos con otros, y todos a la luz de los cambios y enmiendas introducidas por la Legislatura en 1902 y Le-gislaturas subsiguientes, así como de la intención manifiesta y objeto de los mismos, el tutor español de menoi’es españoles residentes todos en España autorizado por el Consejo de Familia, conforme lo exige el Código Civil Español, o el apoderado o mandatario designado al efecto por dicho tutor, necesitan la autorización previa de la corte de distrito del lugar en donde radiquen los bienes para proceder a la cancelación de una hipoteca sobre bienes inmuebles radicados en Puerto Rico.”
Y en el ele Bracons v. El Registrador de San Juan, 24 D. P. R. 753, refiriéndose concretamente a transmisiones por herencia, dijo este tribunal que:
“Con arreglo al principio que informa el Código Civil revisado vigente en Puerto Rico, la sucesión de un súbdito español, catalán, con respecto a bienes inmuebles situados en esta isla, debe regirse por la ley portorriqueña y no por la legislación catalana.”
En el caso de Williams v. Kimball, reportado en 26 L. R. A. 747, la Corte -Suprema de Florida se expresó así:
“Esta proposición tendría el efecto de hacer depender la capa-cidad de una persona para heredar bienes raíces situados en este Estado, no de nuestras leyes sino de los estatutos varios ,de quizás cien o más Estados o países en que pudieran residir los diferentes interesados en una herencia. Bajo una situación tal de derecho un ciudadano del Estado con residencia en él pudiera quedar fuera del concepto de heredero y sin embargo tener derecho a participar de la herencia caso de vivir accidentalmente en un punto de la fron-tera de un Estado vecino. Esta contención del apelante es ins.os-tenible. Dentro del derecho común, que para nosotros es ley, todas las cuestiones sobre partición y trasmisión hereditaria de bienes raí-ces deben determinarse d'e acuerdo con la ley de la jurisdicción en que están situados los bienes. Hablando sobre la materia dice Story *719en su obra ‘Conflict of Laws’ (sec. 483): ‘ * * '* La herencia de bienes raíces se rige exclusivamente por la legislación del país en que los mismos están realmente situados. Ninguna persona puede heredar, excepto aquellas que están reconocidas como here-deros legítimos por las leyes del país; y ésas herederán en el orden y proporción que dichas leyes prescriban. Esta es la doctrina in-discutible dentro del derecho común.’ Tal es el criterio que preva-lece entre los tratadistas de derecho aún en aquellos países donde no rige el derecho común. ‘General aunque no universalmente, los juristas extranjeros sostienen la misma doctrina; y de con-formidad con ella declaran que en los casos de sucesión intestada la determinación de quiénes son las personas con derecho a la he-rencia debe regularse por la ley del lugar donde la cosa está situada, ya verse la cuestión sobre legitimidad, primogenitura, derecho de representación, consanguinidad o afinidad.’ Id., see. 484a. Entre un gran número de autoridades que sostienen las proposiciones de Story arriba citadas están Boyce v. St. Loúis, 29 Barb. 650; Dawes v. Boylston, 9 Mass. 337, 6 Am. Dec. 72; Bryan v. Moore, 11 Mart. (La.) 26, 13 Am. Dec. 347, y autoridades citadas en la nota corres-pondiente ; 3 Am. & Eng. Encyclop. Law, p. 566; Abston v. Abston, 15 La. Ann. 137; Potter v. Titcomb, 22 Me. 300; Elliott v. Minto, 6 Madd. Ch. 16; Chapman v. Robertson, 6 Paige 627, 3 L. ed. 1128, 31 Am. Dec. 264.”
Si la herencia de bienes raíces situados en Puerto Bico se rige, pues, exclusivamente por las leyes de esta Isla, pa-rece natural que se acuda a los tribunales del país para fijar el derecho hereditario.
En este caso concreto no habría conflicto. . El tribunal puertorriqueño dictaría seguramente la misma sentencia que dictó el tribunal español, porque la ley vigente en España es igual a la que está en vigor en Puerto Bico, pero no es esa la consideración que debe guiarnos. Podría ser distinta la ley y en tal caso ¿correspondería al registrador, un funcio-nario administrativo, decidir el conflicto?
Si examinamos los precedentes españoles encontraremos que según la Besolución de la Dirección General de Begis-tros de 8 de febrero de 1866, no se reconoció validez en Es-paña a una declaratoria de herederos hecha en Francia, y *720en general que la misma Ley ele Enjuiciamiento Civil — ar-tículo 956 — prescribe que para inscribir las sentencias ex-tranjeras en los registros es necesario además del testimonio de las mismas, el certificado de la providencia del Tribunal Supremo de la nación en que se declare que debe dárseles cumplimiento. Véase 1 Galindo, Legislación Hipotecaria, 507, y 4 Manresa, Ley de Enjuiciamiento Civil, 235.
■Nuestro Código de Enjuiciamiento Civil no contiene pre-cepto alguno sobre la materia. La parte recurrente cita el art. 56 de la Ley de Evidencia. Dicho artículo forma parte del capítulo que trata de los documentos y para fijar su al-cance es conveniente compararlo con los artículos 59, 60 y y 64 de la propia ley de Evidencia.
Aun cuando so reconociera a la declaratoria de herederos el carácter de una verdadera sentencia dictada por un tribunal extranjero con jurisdicción sobre la materia y las par-tes, siempre tendida que someterse de algún modo a un tribunal puertorriqueño para que fuera eficaz en Puerto Bico.
Véase lo que dice Billing Case Law, resumiendo la juris-prudencia, sobre el efecto en general de sentencias extranje-ras. Es como sigue:
. “Aunque lia sido generalmente admitido por las cortes de este país que una sentencia extranjera es concluyente en aquellos asun-tos con que incidentalmente viene a tener relación, o cuando el de-mandado la invoca para hacer una alegación de cosa juzgada, las decisiones están en conflicto en cuanto al efecto de una sentencia tal cuando se trata directamente de su validez, como por ejemplo cuando una corte del país es llamada a ponerla en vigor mediante un pleito basado directamente en dicha sentencia. La mayoría de las decisiones americanas publicadas, y especialmente las más anti-guas, están de acuerdo con el criterio que de viejo sustentaban las cortes inglesas, y sostienen que bajo tales circunstancias no se dará efecto concluyente a la sentencia extranjera, sino que será conside-rada sólo como prueba prima facie de los derechos y asuntos que en ella, por su faz, se deciden, pudiendo investigarse los méritos de la controversia. Hay, sin embargo, autoridades que declaran lo con-trario, aún entre las más antiguas decisiones del país, y la tendencia *721de las decisiones modernas parece ser seguir la doctrina inglesa que hoy prevalece, y sostienen que una sentencia extranjera sobre una materia que está dentro de la jurisdicción de la corte, teniendo la corte jurisdicción sobre las partes, de manera que éstas estaban personalmente obligadas por la sentencia, en el país en que fué dictada, es concluyente en este país en cuanto al asunto en ella de-cidido, cuando ha habido un juicio sobre los méritos y no se ha de-mostrado fraude alguno o falta de jurisdicción. De acuerdo con la regla establecida por la Corte Suprema de los Estados Unidos, si una corte competente con jurisdicción sobre la materia y sobre las partes, y mediante las debidas alegaciones y pruebas y una oportu-nidad para presentar defensas contra las mismas, y los procedi-mientos están en consonancia con el enjuiciamiento de una juris-prudencia civilizada, y están contenidos en un record claro y debi-damente formalizado, la sentencia es prueba prima facie, cuando menos, de la verdad de lo en ella decidido; y debe considerársele como concluyente sobre los méritos del asunto juzgado en el tribunal extranjero, a menos que se demuestre algún motivo especial para impugnarla, como, por ejemplo, demostrando que está viciada por fraude o prejuicio, o que debido a los principios del derecho inter-nacional y a la cortesía de este país no debe dársele entero crédito y valor.” 15 R. C. L. 919-20.
Con objeto de ver si encontrábamos alguna disposición específica sobre la materia, liemos examinado el Tratado de Amistad y Relaciones Generales entre los Estados Unidos de América y España de 3 de julio de 1902 que aparece en el vol: 33, segunda parte de los Estatutos at large de los Estados Unidos. A él pertenecen las siguientes disposiciones que guardan relación con el caso pero que nada concreto resuel-ven sobre la cuestión especial que se examina:
“Artículo III. — Cuando por fallecimiento del que posea por cualquier concepto bienes inmuebles en el territorio de una de las Partes Contratantes dichos bienes debieren pasar, según las leyes del país donde radican, a manos de un ciudadano o súbdito de la otra, y éste por la legislación del país donde se hallan situados dichos bienes inmuebles estuviese incapacitado para ello, se concederá al mencionado ciudadano o súbdito un plazo de tres años para ven-derlos, prolongándose este plazo prudencialmente, si las circunstan-cias lo hiciesen necesario, y asimismo para retirar los productos de *722ellos, sin restricción ni intervención y exentos de todo derecho o carga de sucesión, de testamentaria o administrativos, que no fuesen ■aquellos que se impongan o impusieren en casos similares a los ciu-dadanos o súbditos del país del que se sacaren dichos productos.
“Los ciudadanos o súbditos de cada una de las partes Contra-tantes tendrán plenas facultades para disponer de sus bienes mue-bles en los territorios de la otra, por testamento, donación o de otra suerte; y sus herederos, legatarios y donatarios, que sean ciudada-nos o súbditos de la otra Parte Contratante, bien residan o no en ■dichos territorios, sucederán' en los expresados bienes muebles, y podrán tomar posesión de los mismos, sea directamente o por re-presentación, y disponer de ellos a su voluntad, abonando única-mente aquellos derechos que están obligados a abonar los ciudadanos o súbditos de la Nación donde se hallen los bienes referidos, en casos semejantes.
“En el evento de que los Estados Unidos concediesen a los ciu-dadanos o súbditos de una tercera Potencia el derecho de poseer y conservar bienes inmuebles en todos los Estados, territorios y do-minios de la Unión, los súbditos españoles disfrutarán de igual de-recho; y sólo en ese caso, recíprocamente, los ciudadanos de los tados Unidos lo disfrutarán también en los dominios de España.”
“Artículo VI. — Los ciudadanos o súbditos d'e cada una de las Altas Partes Contratantes tendrán libre acceso a los Tribunales de la otra, de conformidad con las leyes que rijan la materia, así para la persecución como para la defensa de sus derechos en todos los grados de la jurisdicción establecida por la ley.” * * *
Artículo XXVII. — Los Cónsules Generales, Cónsules, Vice-Cón-soles y Agentes Consulares de las respectivas Altas Partes Contra-tantes, tendrán, conforme a las leyes de su país y a las instrucciones j reglamentos de su propio Gobierno, en cuanto sean compatibles con las leyes locales, el derecho de representar a los herederos au-sentes, desconocidos o menores de edad, parientes inmediatos o re-presentantes legales de los ciudadanos o súbditos de su país, que mueran dentro de su jurisdicción consular; así como de aquellos de sus compatriotas que mueran en el mar, cuyos bienes sean llevados a su demarcación consular; y de comparecer personalmente, o por me-dio de delegado que los represente en todos los procedimientos rela-tivos al arreglo de sus bienes, hasta que los herederos o represen-tantes legales comparezcan por sí mismos.” * * *
Tampoco el Tratado de París resuelve en concreto la *723cuestión. Y es que parece sobreentendido que sólo los tribu-nales de la Isla son los llamados a decir la última palabra en cuanto a la trasmisión por herencia de los bienes inmue-bles en ella situados.
“El título sobre sus tierras es precisamente la materia que cada soberanía conserva el derecho exclusivo de regular por sus propias leyes. ‘Una soberanía no puede con seguridad permitir que el título sobre sus tierras se determine por una autoridad extraña. Cada Estado tiene su política fundamental en cuanto a la posesión de tierras; una política que está escrita en su historia, le es familiar a su pueblo, está incorporada a sus instituciones y se adapta a su suelo.’ (Wharton, Conflict of Laws, p. 636, see. 272)” 18 C. J. 809, nota.
Esto no quiere decir, desde luego, que cuando un súbdito extranjero muera en su país y allí sus herederos obtengan de acuerdo con las leyes allí vigentes, la declaración de su derecho, tal documento carezca de valor en Puerto Rico. Lo que sí quiere decir es que si los herederos necesitan fijar sus derechos como tales en relación con bienes inmuebles situa-dos en Puerto Rico tienen que acudir a los tribunales de Puerto Rico para determinarlos de acuerdo con la ley vigente en Puerto Rico. Los tribunales de la Isla recono-cerán a los documentos que se les presenten el valor que tengan y ante ellos se seguirá el procedimiento total o com-plementario que requieran las circunstancias que concurran en cada caso particular.
La misma decisión de Hecht v. Hecht, 12 D. P. R. 227, ci-tada por el recurrente, es ilustrativa de la conducta que debe seguirse. Véase con qué cuidado la corte de distrito y este Tribunal Supremo limitaron el alcance de su resolución a los bienes situados en Puerto Ric'o, expresamente aclarando el Supremo “que las resoluciones dictadas o que se dicten en procedimientos judiciales, seguidos en el Cantón de Ginebra sobre bienes muebles o inmuebles de don Felipe Iiecht allí existentes, no pueden ser afectados por dicha sentencia (la *724de la corte de distrito que se ‘confirma), sin perjuicio del derecho que asista a las partes interesadas para impugnarlas ante jurisdicción competente.”
El caso de Rojas, Randall & Co., v. Registrador, 27 D. P. R. 21, también citado por la parte recurrente, no se opone a los principios establecidos en esta opinión.
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf firmó “Conforme con la sen-tencia. ’ ’